Citation Nr: 1745038	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-06 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as anxiety and depression.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis.

3.  Entitlement to service connection for cancerous colon polyps and / or residuals thereof.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for transient ischemic attack, claimed as secondary to ischemic heart disease.

6.  Entitlement to an initial compensable rating for left medial epicondylitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1969 to February 1974 and from January 1975 to September 1994, with service in the Republic of Vietnam from August 1970 to August 1971.  The Veteran was awarded the Navy Commendation Medal and Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from May 2011, October 2011, January 2012, and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran filed Notices of Disagreement with respect to several additional issues, his March 7, 2013 VA Form 9 expressly limited the claims the Veteran wished to appeal to the issues listed on the title page.  Thus, those are the only matters before the Board.

Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for gastroenteritis has been recharacterized as noted above.  23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to a compensable rating for left medial epicondylitis; entitlement to service connection for a gastrointestinal disorder, colon polyps, ischemic heart disease, and transient ischemic attack; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, manifested by anxiety and depression, is related to active service.  


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome in this decision that represents a full grant of this claim, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. §§ 3.303 (2017).

The evidence indicates the Veteran has current diagnoses of anxiety and depression, satisfying the first Hickson element.  See August 30, 2011 VA medical record, July 2012 VA examination report, and January 2017 letter from VA physician Dr. J. D.  

Moreover, the Veteran's service treatment records (STRs) show that he was treated for psychiatric problems during service, including adjustment disorder, resulting from a traumatic family experience during service.  See December 1986 psychiatric consultation.  The Veteran also endorsed depression and excessive worry on his March 1994 report of medical history at retirement.  Thus, the second Hickson element is met.

There are conflicting nexus opinions of record.  The July 2012 VA examiner rendered a negative opinion, based on the observation that there was no objective evidence during service that the Veteran was diagnosed with anxiety or depression.  However, the examiner did not address the evidence of psychiatric diagnoses and treatment in the Veteran's STRs.  Thus, the July 2012 VA opinion has no probative value.

The Veteran submitted a nexus statement from his treating VA psychiatrist, Dr. J. D., indicating that the Veteran's mood and anxiety disorder were more likely than not related to service.  He explained that the Veteran's traumatic experiences in the Navy (including family trauma in April 1986) played a significant role in the origins and chronicity of the Veteran's current symptoms.  

The opinion, though brief, is based on a factually accurate statement of the record, and is not contradicted by any other probative evidence in the claims file.  Accordingly, it is entitled to significant weight, and satisfies the third Hickson element.  Thus, service connection is warranted for the Veteran's acquired psychiatric disorder manifested by anxiety and depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017)


ORDER

Entitlement to service connection for an acquired psychiatric disorder manifested by anxiety and depression is granted.


REMAND

With respect to his claim for a compensable rating for left medial epicondylitis, the Veteran testified that his disability had worsened since his last VA examination, and noted that he had pain in his arm.  See November 2016 Hearing Transcript, pp. 24-26.  The previous examination, dated in January 2015, indicated no objective evidence of such pain.  Additionally, the Veteran reported receiving physical therapy for his disability from the Orthopedic Institute, and receiving all other care from VA.  Id. at 25.  However, the only records in the claims file from the Orthopedic Institute relate to the Veteran's right arm and shoulder.  As the Veteran alleged worsening of his left medial epicondylitis and there appear to be outstanding records, remand is necessary to obtain any outstanding VA and private records and afford the Veteran a contemporaneous VA examination.

The Veteran was afforded a VA examination for his claimed gastrointestinal disorder in July 2011.  The examiner diagnosed the Veteran with peptic duodenitis, and opined it was less likely than not related to service.  The examiner's rationale was "service medical records, CPRS records, and examiner's clinical experience with peptic duodenitis and duodenal diverticula."  Additional clarification is required however, as the examiner's rationale is conclusory.  Moreover, VA medical records indicate that the Veteran has a diagnosis of gastroesophageal reflux disease (GERD), which was not addressed by the examiner.  Remand for an addendum opinion is therefore necessary.

The Veteran seeks service connection for colon polyps.  In his June 2011 Notice of Disagreement, the Veteran reported that he was exposed to radiation by virtue of serving aboard three nuclear-powered vessels, as well as at a shipyard at which x-rays and other radiation equipment was used to identify cracks in ship metal.  In his March 2013 VA Form 9, the Veteran indicated that the polyps he had removed were cancerous.  The available records indicate that the Veteran had a history of colon cancer, with cancer removed in approximately 2000.  See August 31, 2001 record from Shands Jacksonville Medical Center.  The Veteran has not been afforded notice regarding how to substantiate a claim based upon radiation exposure, nor has any development been performed under the Veteran's theory of entitlement.  Remand is necessary for the RO to conduct additional development as needed to determine whether the Veteran's service involved exposure to radiation.

The Veteran also seeks service connection for ischemic heart disease based on herbicide exposure, and transient ischemic attack which he asserts is secondary to his ischemic heart disease.  See July 2011 VA Form 21-4138 and March 2013 VA Form 9.  The Veteran was afforded a VA examination in August 2011, which indicated no evidence of heart disease.  Notably, the examiner stated that the record contained no pertinent private medical records, but added that if evidence described by the Veteran was obtained, including a recent stress test and results of a 2009 heart catheterization, further evaluation would be considered.  Additionally, the August 2011 VA examiner indicated that diagnostic testing was not clinically indicated at that time.  

An April 2009 CT scan from Shands Jacksonville Medical Center noted the presence of atherosclerotic disease in the aorta and coronary arteries, and August 2009 records from the University of Florida indicated the presence of coronary artery disease.  However, records received in December 2011 from the Veteran's treating cardiologist, Dr. A. W., include a July 2011 thallium stress test which indicated a normal study.  

The Veteran argued that his August 2011 VA examination was cursory, in that the examiner asked the Veteran four questions, listened to his heart, and ended the examination.  See November 2011 Notice of Disagreement.  Further, he testified that his VA medical records confirm a diagnosis of mild coronary artery disease.  See November 2016 Hearing Transcript, pg. 11.  However, VA medical records on file, dating to February 2015, show no such diagnosis.  

Given these conflicting findings, the need to obtain outstanding records, and the Veteran's assertions regarding the inadequacy of the August 2011 VA examination, the Board finds it appropriate to afford the Veteran a new VA examination to determine the nature and existence of his claimed heart disability.

VA medical records show no evidence of a current disability related to the Veteran's claimed transient ischemic attack.  Further, he has claimed it is secondary to his ischemic heart disease, which as yet has not been established.  Thus, additional development with regard to that claim is not warranted at this time.

Lastly, the Veteran seeks entitlement to a TDIU.  Given that the Veteran's claim for TDIU is dependent in part on claims being remanded, adjudication of that matter must be deferred pending the development of those other claims.  See November 2013 VA Form 21-8940.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice of how to substantiate a claim on the basis of exposure to ionizing radiation.

2.  Contact the National Personnel Records Center (NPRC) or other appropriate location and request any DD Form 1141, Record of Exposure to Ionizing Radiation, pertaining to all periods of service.  If appropriate, contact the Naval Dosimetry Center and obtain a new dosimetry report addressing any new evidence of the Veteran's radiation exposure.

3.  If and only if there is evidence of in-service ionizing radiation exposure, conduct appropriate development pursuant to 38 C.F.R. § 3.311 (Claims Based on Exposure to Ionizing Radiation).

4.  Take appropriate action to obtain VA treatment records from February 2015 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

5.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from the Orthopedic Institute.

6.  Schedule the Veteran for a VA examination for his service-connected left medial epicondylitis.  The claims file, to include this remand, must be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and extent of any functional loss due to the Veteran's service-connected left elbow disability.  

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, of both the left and right elbows.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

Additionally, the examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history, and comment on the functional impairment caused by service-connected disabilities, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

7.  Forward the claims file to an appropriate examiner for a nexus opinion regarding the Veteran's claimed gastrointestinal disorders.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.

The examiner should review the entire claims file, to include this remand, and opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gastrointestinal disorders, including GERD, peptic duodenitis, and duodenal ulcer, are caused by or related to service, to include the Veteran's treatment for acute gastroenteritis.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Schedule the Veteran for an appropriate VA examination to determine the nature of any currently diagnosed ischemic heart disease.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

After examining the Veteran, the examiner is requested to opine whether the Veteran has a current diagnosis of ischemic heart disease, or had a diagnosis at any time since July 2011.  A complete rationale must be given for all opinions and conclusions, and the examiner should reconcile any conflicting information in the record regarding the existence of ischemic heart disease.

9.  If there is no evidence of in-service ionizing radiation exposure, schedule a VA examination to address the relationship to service, if any, of the Veteran's colon polyps.  The claims folder, and any relevant electronic records, should be reviewed by the VA examiner and the examiner should note such review.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon polyps are related to in-service non-ionizing radiation exposure.  In making this determination, the examiner should discuss the Veteran's contentions.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

10.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

11.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


